Citation Nr: 0200015	
Decision Date: 01/02/02    Archive Date: 01/11/02

DOCKET NO.  00-19 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The veteran served on active duty from August 1940 to 
September 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2000 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for cause of 
the veteran's death.

The Board notes that in a September 1999 statement, the 
appellant's representative stated that the veteran's multiple 
service-connected disabilities had a combined evaluation of 
60 or 70 percent and that it was possible that he was in 
receipt of a total evaluation on the basis of individual 
unemployability.  The record reflects that the RO has not 
adjudicated the issue of entitlement to dependency and 
indemnity compensation under the provisions of 38 U.S.C.A. 
§ 1318 (West 1991).  As this claim has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring it to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDINGS OF FACT

1.  The veteran died in June 1980.  At the time of the 
veteran's death, service connection was in effect for 
traumatic arthritis, evaluated as 20 percent disabling; 
residuals of a leg muscle injury, evaluated as 20 percent 
disabling; residuals of an elbow muscle injury, evaluated as 
20 percent disabling; residuals of a thigh muscle injury, 
evaluated as 10 percent disabling; and impaired hearing, 
evaluated as noncompensably disabling, for a combined 
evaluation of 50 percent.  

2.  The cause of death on the death certificate was listed as 
carcinoma of the lung with other significant conditions of 
chronic lung disease and pulmonary fibrosis.

3.  There is no competent evidence that establishes a nexus 
between the veteran's service-connected disability or 
disabilities and the cause of his death.


CONCLUSION OF LAW

Service connection for cause of the veteran's death is not 
warranted.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records are presumed missing.  
Additionally, the RO has been unable to obtain the veteran's 
claims folder; therefore, the claims folder has been rebuilt 
and does not have the veteran's initial claim for VA 
compensation benefits.

The RO states that the veteran was service connected for 
traumatic arthritis, evaluated as 20 percent disabling; 
residuals of a leg muscle injury, evaluated as 20 percent 
disabling; residuals of an elbow muscle injury, evaluated as 
20 percent disabling; residuals of a thigh muscle injury, 
evaluated as 10 percent disabling; and impaired hearing, 
evaluated as noncompensably disabling, for a combined 
evaluation of 50 percent.

The veteran's death certificate shows that he died in June 
1980 from carcinoma of the lung with other significant 
conditions of chronic lung disease and pulmonary fibrosis.

The appellant alleges that the veteran was severely wounded 
in combat and that it is conceivable that the "dorsal 
wound" resulted in pulmonary fibrosis.

II.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the appellant's case.  A review of the record discloses 
that the RO attempted to obtain the veteran's service medical 
records through the National Personnel Records Center (NPRC) 
in St. Louis, Missouri, and that the NPRC stated that the 
records were in a location that was related to the 1973 fire 
at the NPRC.  The NPRC further stated that there was no 
separation document available.  The RO has properly informed 
the appellant that it was unable to obtain the veteran's 
service medical records in an October 1999 letter and asked 
her for any service medical records she may have in her 
possession or if she knew where it could obtain copies of the 
veteran's service medical records.  The appellant did not 
provide a response to the letter, which was sent to her last 
known address.  

Additionally, the record reflects that the RO attempted to 
obtain the veteran's claims file in November 1999 and again 
in December 1999 and received negative replies.  

Also, in the January 2000 rating decision on appeal, the July 
2000 statement of the case, and the December 2000 and May 
2001 supplemental statements of the case, the RO informed the 
appellant of the evidence necessary to establish service 
connection for cause of the veteran's death.  In the July 
2000 statement of the case, the RO also included the 
pertinent regulations that applied to the appellant's claim.  
Correspondence copies of these determinations were mailed to 
the appellant's accredited representative, the Texas Veterans 
Commission.  These determinations were not returned by the 
United States Postal Service as undeliverable, and thus the 
veteran and his representative are presumed to have received 
these notifications.  See Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)).

Also, in a February 2001 letter, the RO informed the 
appellant of the change in the law in November 2000.  It told 
her what she needed to submit to establish service connection 
for cause of the veteran's death.  The RO stated that it 
needed the following evidence from her:

? The name of the person, agency, or 
company who has the relevant records;
? The address of this person, agency, or 
company;
? The approximate time frame covered by 
the records; and 
? The condition for which [the] veteran 
was treated, in the case of medical 
records.

(Italics in original.)

The RO also provided the appellant with a VA Form 21-4142, 
Authorization for Release of Information, and told her that 
she could assist them by identifying names, addresses, and 
approximate dates of treatment of all medical care providers, 
military, VA and non-VA, inpatient and outpatient, who may 
have additional records referable to the veteran's treatment 
for lung cancer following the veteran's discharge from 
service to the present.  The RO asked the appellant to submit 
these records by April 23, 2001.

The record reflects that the appellant submitted no records 
or no request to the RO for it to obtain records following 
the issuance of this letter.  The letter was sent to the 
appellant at her last known address and was not returned as 
undeliverable, and therefore it is presumed that she received 
this letter. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the appellant in the development 
of her claim and has notified her of the information and 
evidence necessary to substantiate her claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the appellant and the changes articulated 
in the new legislation are less stringent.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

III.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  Service connection will be 
determined by exercise of sound judgment, without recourse to 
speculation and after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran to include autopsy reports.  See 38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. §§ 3.303(a), 3.312 (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for cause of the veteran's 
death.  The reasons will be explained below.

There is no evidence in the claims file to support the 
appellant's allegation that the veteran's service-connected 
traumatic arthritis, residuals of a leg muscle injury, 
residuals of an elbow muscle injury, residuals of a thigh 
muscle injury, and/or impaired hearing contributed to the 
veteran's death.  The death certificate clearly shows the 
causes of the veteran's death, which were listed as carcinoma 
of the lung with significant conditions of chronic lung 
disease and pulmonary fibrosis.  There is no competent 
evidence establishing that any or all of the veteran's 
service-connected disability or disabilities contributed to 
carcinoma of the lung, chronic lung disease, or pulmonary 
fibrosis.  There is no evidence to establish when the veteran 
incurred a lung disorder.  

Additionally, there is no evidence that the veteran's 
service-connected disabilities of traumatic arthritis, 
residuals of a leg muscle injury, residuals of an elbow 
muscle injury, residuals of a thigh muscle injury, and/or 
impaired hearing contributed substantially or materially to 
death, that they combined to cause death, or that they aided 
or lent assistance to the production of death.  Moreover, the 
evidence of record does not establish that carcinoma of the 
lung, chronic lung disease, or pulmonary fibrosis were 
incurred in or aggravated by service.  There is no evidence 
of record that such were caused by or the result of the 
veteran's service-connected disability or disabilities.  As 
stated above, the first showing of these diagnoses was at the 
time of the veteran's death.

Although the appellant has asserted that the veteran's 
service-connected disability or disabilities contributed to 
the veteran's death, she is a lay person and her opinion is 
not competent to provide the necessary nexus between the 
veteran's service-connected disability or disabilities and 
his death.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for the cause of the 
veteran's death is not warranted, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.



ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

